 GOTHAM INDUSTRIES, INC.63Gotham Industries,Inc.andRetail,Wholesale and DepartmentStore Union.Case No. 1-CA-4429.December 14, 1964DECISION AND ORDEROn September 29, 1964, Trial ExaminerJohnH. Eadie issued hisDecision in the above-entitled proceeding,finding that the Respond-ent had engaged in and wasengagingin certain unfair labor practiceswithin the meaning ofthe Act, and recommendingthat it cease anddesist therefrom and take certain affirmative action, as set forth in theattached Trial Examiner'sDecision.He also found that Respondenthad not engaged in other unfair labor practices alleged in the com-plaint and recommended dismissal of those allegations.Thereafter,the Respondent filed exceptions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelationsAct, theBoard hasdelegatedits powers in connection withthis case to a three-member panel[Members Leedom,Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has consideredthe Trial Ex-aminer's Decision,the exceptions and the brief,and the entire recordin the case,and hereby adopts the findings, conclusions,and recom-mendations of the Trial Examinerwiththe additions and modifica-tions noted below.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mended by the Trial Examiner, and orders that Gotham Industries,Inc., Fitchburg, Massachusetts, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Examiner's Recom-mended Order, with the following addition :Add the following paragraph as paragraph 2(b), the present para-graph 2(b) and those subsequent being consecutively relettered:"(b)Notify Joseph Landry if presently serving in the ArmedForces of the United States of his right to full reinstatement uponapplication in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceeding was held before Trial ExaminerJohn H.Eadie in Fitchburg,Massachusetts,on March 17 and 18, 1964,on the complaint of the General Counsel150 NLRB No. 5.775-692-65-vol. 150-6 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the answer of Gotham Industries, Inc., herein called the Respondent.,The issuelitigated was whether the Respondent violated Section 8(a) (1) and (3) of the Act.The General Counsel and the Respondent filed briefs after the hearing.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTThe Respondent is a Massachusetts corporation with its principal office and placeof business in Fitchburg, Massachusetts. It is engaged in the manufacture,sale, anddistribution of plastic housewares and related products.The Respondent annuallysells anddistributes products valued in excess of $50,000, of which products valuedin excess of $50,000 annually are shipped from the Respondent's Fitchburg plantdirectly to States of the United States other than the Commonwealth of Massachu-setts.The complaint alleges, the Respondent's answer admits, and the Trial Exam-inerfinds that the Respondent is engaged in commerce within themeaningof the Act.If.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union, AFL-CIO, herein called theUnion, is a labor organization which admits to membership employees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Joseph LandryLandry was hired by the Respondent in July 1962.He worked as a "floorboy"under Foreman William Shute.The Union began to organize the Respondent's employees during the latter partof July 1963. Shortly thereafter, David Wilbur, molding superintendent, had a con-versation with employee Dorothy Pelletier.He told her that he was "very muchsurprised" to learn that she was "one of the union organizers."Some few days later the Respondent promulgated and issued to the employees a setof 42 rules, 1 of which prohibited "Unauthorized distribution of literature, writtenor 'printed matter of any description on company premises."About the same time,Robert Gottsegen, general manager of the Respondent, met with the employees anddiscussed the rules.Concerning the above rule, he stated that the employees couldnot "pass any kind of literature, union or otherwise, without the permission and ex-press consent of the office on the company premises."Gottsegen mentioned that"unauthorized literature" included "those little yellow cards that are being passed inthe shop." 2 Immediately after the meeting Gottsegen spoke to Pelletier, telling herthat he had heard that she was "president of the union."Landry became the leader of the union movement after the issuance of the rules.He passed out union leaflets and cards and arranged for union meetings.He ap-pointed "a committee" of five employees, one of whom was Sherman Wilder, forthe purpose of organizing the plant.About the same time Wilbur had a conversation with employee Verna Stout.Heasked her if she had seen "any of the union cards that were being passed in the shop."When she replied that she had, he asked her if she knew of "anyone specifically"who was passing out the cards. Stout answered "No."Wilbur then stated that hesuspectedWilder, and asked her if she would "find out who was passing out thecards."During her break time, employee Hiroko Roderick gave a union card to anotheremployee.At the end of the shift Wilbur came to Roderick's machine and askedher if she had passed out any union cards. She replied, "I gave one to Mattie," andasked him if he wanted it.At Wilbur's request, Roderick got the card back andgave it to him.On August 16 Landry received a warning slip for improper stenciling of cartons.On or about August 19 his job was changed from floorboy to machine operator; andhis hourly rate was reduced from $1.70 to $1.55.3That same day, Shirley Landry,IThe charge filed on January 3, 1964, was served on the Respondent on January 6, 1964.The amended charge, filed on January 7, 1964, was served on January 8, 1964. The com-plaint issued on February 17, 1964.The Union's designation cards were yellow.It does not appear that the reduction in pay became effective until September 2Landry's pay slips were received in evidence.They show that he continued to receive thehourly rate of $1.70 through August 24. GOTHAM INDUSTRIES, INC.65the wife of Joseph Landry and also an employee of the Respondent, went to seeWilbur.When she asked him why her husband had been demoted, he replied, "Youknow why." She answered that she did not know the reason and pressed him for ananswer to her question.He told her, "Because of those little yellow cards . . . . Idon't personally care whether the uniongetsin here or not. I can run the shop withor withouta union,but if I run it witha union,I run it without a heart . . . Ihave no personal feelings in this matter one way or the other, but . . . Mr. Gottsegenhas apassionatehatred for unions."Joseph Landry was scheduled to work on Saturday, August 24.About 9 a.m.Shirley Landry called Shute to report that her husband would be absent due to ill-ness.4When she reported for work at the plant about 6:45 a.m. on August 26, shewas informed that her husband had been suspended for a week. Later that day shespoke to Wilbur and asked him if he had "anything in writing" to show her husbandhad been suspended.He handed her a warning slip, dated August 24, 1963, with thereason thereon noted as "Absenteeism and Tardiness."When she asked him if thesuspensionwas a result of the little yellow cards "the same as the other," he noddedaffirmatively.Joseph Landry returned to work on September 2.On Saturday, September 14, Winston Shute, a brother of Foreman William Shute,cameto Joseph Landry's machine and asked him for a union card. Landry told himto wait until he (Landry) had his "afternoon break" at 12:50 p.m. and that he wouldgive him a card then.When Landry was relieved at his machine by employeeVerna Stout, he went to the men's room where he met Shute and gave him a unioncard.Winston Shute immediately went to his brother's office, gave him the unioncard, and told him that Landry had given it to him in the men's room.When Landryreturned to his machine after an absence of about 10 minutes, he was called to theoffice of William Shute. Shute gave him a warning slip with the reason noted as,"Unauthorized distribution of literature, written or printed matter of any description,on company premises" and told him, "This is your third and last warning.You'refired."On September 16 Joseph Landry and Ralph LeMay, the business agent of theUnion, went to the plant in order to see Gottsegen.Gottsegen sent word that he didnot want to see the representative of the Union but that he would talk to Landry alone.On September 21 Shirley Landry had a conversation with Gottsegen.He told herthat her husband had been suspended on August 24 "because he had failed to call inat the calling time, which was 7 o'clock for the 7 to 3 shift"; that he was going topost a rule on the calling time for the three shifts; 5 and that Landry had been sus-pended on September 14 "for giving Winston Shute a union card."He discussed theUnion,tellingher that he did not believe she would vote for the Union and that shedid not need the Union to represent her since she was "a very good worker:" Hethen told her to have her husband come to see him on September 24.Joseph Landry went to the plant on September 24 and spoke to Gottsegen.AtGottsegen's request, Landry related the facts concerning his giving a union card toWinston Shute.Gottsegen then told him that his suspension 6 was unfair; that hedid not want him topassout union cards in the plant; and that he could distributethem and hold union meetings on his own time "outside and off the property."Landry return to his machine job the following day, September 25.On October 5 LeMay called the plant and spoke to Foreman Shute. He told Shutethat a Board hearing was scheduled to be held in Boston on October 7, and askedthat Joseph Landry, Wilder, and two other employees be excused from work that dayso that they could attend the hearing. Shute said, "Okay." Landry was absent fromwork on October 7 in order to attend the hearing. On October 8 the Union dis-tributed a leaflet reporting on the Board hearing.The names of the "organizingcommittee," including those of Landry and Wilder, were listed on the bottom of theleaflet.About the middle of October, Landry was returned to his floorboy job at the hourlyrate of $1.65.7When he performed "assorting" work, he received an extra 5 centsper hour.4 Joseph Landry worked on the 7 a.m. to 3 p in. shift.6The Respondent's rules, referred to above, did not cover this subject.6 Landry testified without contradiction that the discharge was changed to "a suspen-sion through a telegram" sent to him by the Respondent.' 7 Gottsegen testified to the effect that "the standard rate of pay for a second shift floorboy is $1.70 an hour" ; that when Landry received a raise to $1 70 he was on the secondshift for a short time ; and that through a clerical error the Respondent failed to reduceLandry's pay to $1.65 per hour"when he transferred back to the first shift." 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 21, 1963, the Board conducted an election at the Respondent's plant.The Union lost the election. By a Supplemental Decision, dated December 27, 1963,the Acting Regional Director set aside the election and directed a new election.On December 31 Landry was about 30 minutes late for work. After he hadworked for about a half an hour, he was called into Shute's office. Shute told himthat be was suspended and gave him a warning slip for "Absenteeism and tardiness."A charge was filed with the Board in his behalf by the Union on January 3, 1964.On January 10, 1964, Landry received a letter from the Respondent in which hewas notified that his suspension was changed to a termination of employment.In making the above findings of fact I have credited portions of the testimony ofJoseph Landry, Shirley Landry, Stout, Pelletier, Roderick, LeMay, and Shute.Testi-mony contrary to these findings is not credited.Gottsegen testified that: before Landry was suspended on December 31 he conferred with Shute and Wilbur; Shuted wanted "to get rid of Landry because of hisattendance and tardiness record"; Shute showed him a-record which he had beenkeeping "as to Landry's punctuality and his attendance"; and he (Gottsegen) "indi-cated to Shute on the basis of this record that we will not terminate him right now,we can suspend him and I will check the timecards to verify the accuracy of thisrecord."Shute's record was adduced in evidence.For the year of 1963 it showsthat: Landry was late for work once during March; he was absent twice during Maydue to sickness; he was absent twice due to sickness and was late once during June;he was late twice and "absent without notice" once during August; he had an "ex-cused absence" on October 7 and was sick on October 31; he was late once and ab-sent twice due to sickness during November; and he was late eight times and absentwithout notice once during December .8Concerning his reason for deciding to discharge Landry, Gottsegen testified asfollows:a review of the record indicated he was absent 25 times during the yearand late 19 times.He had six latenesses in the month of December, 3 absencesin the month of December, and apparently all our oral and written warningsdid not have the effect that he wanted, and we could no longer accept this situa-tion, so we decided to suspend him with view to discharge, and then we subse-quently decided to make it a discharge.In a molding factory the most important thing is to keep machines running.We have 15 machines in our plant and we have the exact number of people onthe payroll to man the 15 machines. If one person is absent then a machinemust go down, or 7 percent of the productivity of the plant is lost for the periodof his absence. If a person is late, for the duration of his lateness at least 7 per-cent of our entire factory is idle.We try to prevail upon other employees tostay over and work a second shift because it's so important to our profitabilityto keep machines running continuously. If people cannot come to work on timeand are going to be delinquent in their attendance, then we cannot functionprofitably, and if we don't make a profit then there'll be no payrolls and there'llbe no factory.We must have people who come to work on time and have goodattendance records. If people have a tendency towards sickness, I wish themgood health, but unfortunately we would have to terminate them even if some-one had good legitimate excuses for being sick continuously, because we cannotemploy someone who's inclined toward sickness.*******If we can be called prior to the beginning of a shift, this gives us a littlebit of time to prevail upon people to work overtime. If someone doesn't showup at 7 o'clock and someone has a coat on ready to leave and is waiting for re-lief on a machine, at that time, they may have plans perhaps and things of thatnature and there is a less likelihood of their staying on. If we're notified acouple of hours ahead, we can go on the floor and ask who's willing to stay over.******There's no rule.There's no written rule.Everyone knows they should callin before the shift.sShirley Landry testified that her husband was absent on December 17 because "hedidn't have any way of getting to work" as he was having his car fixed ; and that at7:30 am. that day she called Shute and notified him. GOTHAM INDUSTRIES, INC.67In a letter to the Board,dated January 8, 1964,Gottsegen set forth Landry's recordof attendance as follows:AbsentLateNumber ofminutes10/710/26----------------------------------510/3011/8-----------------------------------12-1711/112/3-----------------------------------5-1111/2Without excuse.12/4-----------------------------------511/2212/14----------------------------------18-2312/1712/18----------------------------------5-1112/24----------------------------------5-1112/30Excused12/26----------------------------------512/27----------------------------------24-2912/31----------------------------------30-35In his testimony Gottsegen admitted that both Shute's record and the informationthat he supplied to the Board were"inaccurate."At first Gottsegen testified thatLandry was absent three times during December. Later he testified that Landry wasabsent only once during December.Shirley Landry testified that: Her husband was not absent on October 30; afterworking for about an hour on October 31, he "was driven home by assistant foreman,George Pepin" because of illness; he was absent on November 1 and 2 due to illness;she called Shute and notified him that Landry would not be present on November 1and 2;9she also notified George Lapointe, assistant foreman,when she herself re-ported for work; Landry was absent from work on November 22 in order to attendto union business;and although she knew "the night of November 21st" that Landrywould be absent,she did not call the shop until about 9 a.m. the following day inorder to notify Shute.From all of the evidence it appears that:During 1963 Landry was absent fromwork for only 10 whole days and part of 1 day; the Respondent was notified and ex-cused 7 of these absences due to illness; the absence on October 7 was "excused" inadvance;Shirley Landry notified the Respondent of Landry's absences on August 24,November 22, and December 17; and during 1963 Landry was late for work only13 times, 8 of which were during December.I am convinced and find that Landry's demotion on August 19 and his suspensionson August 24 and September 14 were violative of Section 8(a)(3) and(1) of theAct.Shute admitted in his testimony after reviewing his own record that Landrywas not absent or tardy excessively as of August 24.Wilbur's statements to ShirleyLandry, to the effect that Landry's demotion to machine operator and his suspensionon August 24 were because of the "little yellow cards," clearly show the Respondent'smotive in the matter.The evidence conclusively shows that on September 14 Landry gave a union cardtoWinston Shute during his break time while in a nonwork area. The warning slipissued to Landry confirms that the suspension was for distribution of a union card"on company premises."The promulgation and enforcement of such a broad no-distribution rule was an unwarranted interference with the rights of the employeesunder Section 7 of the Act and violated Section 8(a) (1) of the Act.It is also foundthatWilbur's interrogation of Stout and Roderick was violative of Section 8(a)(I)of the Act.Insofar as Landry's suspension on December 31 and later discharge are concerned,I am convinced from all of the evidence that the Respondent was seizing upon a pre-text in order to rid itself of a leading adherent of the Union.This action occurredonly 4 days after the election had been set aside.Other than the issuance of warningslips and the suspension of employee Adolph Humphrey,also on August 24, there isno evidence that any other employee was suspended or discharged for absenteeism6 Shute's record supports the above testimony of Shirley Landry.It shows that JosephLandry was not absent on October 30, and that he was absent for only part of a day dueto sickness on October 31. 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDor tardiness. It has been found that Shirley Landry gave notice that Landry wouldnot be present on November 22 and December 17. Of the 8 days on which it isclaimed that Landry was late during December, it is questionable if he wasp in factlate on 1 day, and he was late for only about 5 minutes on 4 other days. Accord-ingly, I find that Landry's suspension and/or discharge on December 31 was viola-tive of Section 8(a)(3) and (1) of the Act.B. Sherman WilderWilder was hired during March 1963.He worked as a floorboy for about 5 monthsand then became a fork truck operator.He was an observer for the Union at theelection held on November 21.On January 6, 1964, employees Pearl Hale and Lyndon Taylor each gave Wildera warning slip that they had received in the hope that he could "maybe do somethingabout it" since he was on the Union's "organizing committee." Thereafter he talkedwith employees Walter Parker and Adolph Humphrey. They discussed "the charges"that had been filed against the Respondent "since the election." 10Wilder toldHumphrey that he had "a couple more charges" that he "could probably file."Some few minutes after the above conversation ended, Wilder was called into theoffice by Gottsegen.Gottsegen asked him if he had just told Humphrey that he hadsome charges in his pocket that he was going "to file against the company."WhenWilder admitted having made the statement, Gottsegen asked him if he was "tryingto threaten Adolph to get him to favor the union."Wilder replied that he did notwant to threaten anyone.Gottsegen then asked him, "What's the nature of thesecharges?"Wilder at first refused to discuss the charges, but finally stated, "You'vegiven other people raises and promotions and because I'm in the union, you're not giv-ing me a raise or promotion . . . . For example, you gave Charlie Boggs a job inthe powder room. I should have gotten that job."Gottsegen then suspended himfor violation of the Respondent's rule against spreading "false or malicious statementsabout the company or its supervisors." 11On January 7, through the intercession of Larry Gottsegen, a supervisor in chargeof the Respondent's toy program, Wilder was notified to report back for work "im-mediately."On January 8, after he had punched the timeclock about 7:02 a.m., hemet Foreman Shute. Shute gave him two warning slips for "tardiness" on Decem-ber 31 and January 3, and assigned him to work with Boggs in the "powder room." 12Shute later came to Wilder and handed him another warning slip for his tardinessthat morning, saying, "Here's another one to add to your collection."Wilder worked in the powder room that day for about 12 or 13 hours. During'theday he had conversations with Larry Gottsegen, Boggs, and employee Parker.Wilderthanked Gottsegen for getting him the job and said that he appreciated it.because itwould mean more money for him. He told Boggs that he liked working in thepowder room and that he liked the overtime work. He told Parker that he was "glad"to be working in the powder room because he could "make more overtime thandriving the fork truck."When Wilder reported for work on January 9, he was discharged by Shute. Con-cerning the incident,Wilder was questioned and testified as follows:Q. And you had a conversation with Bill Shute)A. Yes.Q. And where did this conversation take place?A. Right in front of the molding room office.Q. At about what time in the morning?A. About 7.Q.Was there anyone else present that you know?A. Yes, there was three or four people standing around.10As related above, a charge was filed by the Union on January 3, 196411 Wilder later received a warning slip, dated January 7, 1964, with the reason noted as"The making or publishing of false, vicious, or malicious statements concerning an em-ployee, supervisor, the company or its products ".12Robert Gottsegen testified to the effect that because of Wilder's "financial plights,doctor bills, sick children, sick wife" he decided to give him "a break" by letting himwork "in the powder room where he would make more money and have more overtime."' GOTHAM INDUSTRIES, INC.69Q. Now,to the best of your recollection what was the conversation betweenyou and Bill Shute that morning?A. I asked him if I could go back to my old job, and I told him I thought thatthey had put me down there for punishment and to isolate me from the people,and he saidtheyput me down there because the powder room was messed upand he needed me down there, and,he thought I could do a good job.I told him that I didn't like the powder room and that I would prefer my jobback,and he asked me if I was refusing to work in the powder room,and I toldhim, "I'm not refusing to work," I said, "I'll work my job but I won't work any-one else's."I said,"I don't think it's right for me to work another man's job."So then he asked me to punch out and talk to Bob Gottsegen,and I didn't knowif Bob had come in yet. He'd probably be home for all I knew,so I asked Billto have him come down and talk to me.He said if I couldn'twait to talk to Bob,then I was fired,and he wrote out theslip that said I was fired.He told me to punch out.He told me to punch outand get off the premises or he'd have me put out.Shute was questioned and testified to the following:Q. To the best of your recollection what did Sherman Wilder say and whatdid you say at the meeting that took place out-where did you say-near thetime clock?A. No, outside the office.Q. Outside the office?A. Well, Icame in to work about my usual time,about 20 minutes of 7, 6:30,somewhere around there, and as I passed by this group of people, which includedSherman, he said, "Hey, Shute, I 'want to talk to you."*******I said,"Fine.Just let me hang my coat up here a second and I'llbe rightback."So .I hung my coat and came out of the office, and I said, "What wouldyou like?"And he told me that he wasn't going back to the powder room. Hewas goingback on the fork truck. That was his job ... .Q. This was all outside?A. Thiswas outside and I tried to tell him as nicely as I could that he'd haveto work in the powder room, this was where we needed him, and he wouldn'tlisten.He started to become boisterous and he was attracting more people, anditwas just about time for shift change, so I said, "Well,Sherman, why don't wego in the office and talk this thing over." So he said all right, and we went intothe office and we started again to talk.And I explained to him that the newsystem that had been put in and why he was being put down there.Q.Well, what did you say?A. Well, Iexplained to him that not only was there a greater chance to makeovertime,but that we needed somebody back there with an amount of intelli-gence and that we could be sure of that was a good worker.Q. Is he a good worker?A. Oh, yes. I wouldn't take that away from Sherman.Q. So you explained that to him.What did he say to that?A. He said that he was not being put back there for any other reason than tobe punished,and I asked him how he came up with that solution that he wasbeing punished whereby he'd be making more money with more overtime andpossibly a greater chance for advancement.Q.What do you mean by more money and more overtime?A.Well, the job carries a standard nickel an hour more than a fork truckdriver.Q. Didyou explain that to Sherman?A. Yes.'Q. At thatmeeting in the office?A. I believe I did.-Q. And what did he say to that?A. He just contended that he was being punished no matter how you lookedat it or how you cut it up;he was still being punished no matter,and I said,"Sherman,it's ridiculous,but if that's the way you feel, it is."And I asked himto go down to work and then we could talk it over with Bob or someone elselater on,and he refused.He said the fork truck was his job and that's all hewas going to do.So, I said,"All right.You can wait and talk to Bob about it." 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd I said, "But if you're going to wait, you're going to punch out and wait." .and he said, "I won't punch out."And then I said, "Well, I'll punch your cardout."And he said, "You don't have the right to.".I said, "All right, Sher-man.Wait just a minute." I went into the inner office, which is Dave's office,and I called Bob Gottsegen, and I explained ... .Q.Where was Bob?A. He was at home. I had to wake him up quite early that morning. I ex-plained the situation to him, what transpired, which took me about ten minutes,and upon hearing the completion of everything Bob advised me what I shoulddo, and that was to terminate him.Q.What did you do?A. So I wrote out the slip which gave the charges, and I went out and I putinto effect what he had already done by quitting. So I just told him to get offthe property before I had him put off.A warning slip dated January 9, 1964, was issued with the reason notedas, "In-excusable insubordination."I find that the Respondent suspended Wilder from January 6 to 8 because of hisunion activities, and that such conduct was violative of Section 8(a) (3) and (1) ofthe Act.The testimony of Wilder and Shute is substantially the same concerning the dis-charge. In my opinion Shute was the more reliable and credible witness in this con-nection.But no matter which version is accepted, the Respondent had cause to dis-charge him for insubordination.He refused to work in the powder room and herefused to punch out.Wilder testified to the effect that the powder room job wasdusty and isolated, and that on the fork truck job he was "all over the shop." In viewof the fact that he was one of the leading adherents of the Union, the Respondent'smotive in transferring him to the powder room may be questioned.However, inview of the undisputed fact that he had an opportunity for overtime work on the job,which he wanted,13 and since he complained to Robert Gottsegen about Boggs' assign-ment to the powder room, I do not believe that it would be reasonable to infer thatthe Respondent was illegally motivated in this connection.Accordingly, I find thatthe Respondent's discharge of Wilder on January 9 was not violative of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the Respondent's operations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.It has been found that: The Respondent suspended Joseph Landry from August 24to September 2, 1963; it suspended him from September 14 to September 25, 1963;itdemoted him with a decrease in pay from $1.70 14 per hour to $1.55 per hour forthe period from about August 19 until about the middle of October 1963; it sus-pended and/or discharged him on December 31, 1964; and it suspended ShermanWilder from January 6 to 8, 1964.Accordingly, it will be recommend that the Respondent offer Joseph Landry im-mediate and full reinstatement to his former or substantially equivalent position with-out prejudice to his seniority or other rights or privileges, and make Joseph Landryand Sherman Wilder whole foranyloss of pay suffered by reason of the discrimina-tion by payment to each of them of a sum of money equal to that which he wouldhave earned as wages from the date of the discrimination to the date of reinstate-ment, less his net earnings during such period, in accordance with the formula pre-scribed in F. W.Woolworth Company,90 NLRB 289, together with interest on suchsum, such interest to be computed in accordance with the formula prescribed by theBoard inIsis Plumbing & Heating Co.,138 NLRB 716.18Wilder testified that while on the fork truck job he asked Shutethree times for over-time work but was refused14The evidence shows that through an oversight Landry received the above rate when hewas transferred to the first shift; and that the proper rate was $1.65 per hour exceptwhenhe performedassorting work. GOTHAM INDUSTRIES, INC.71Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.By interfering with,restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a) (1) of the Act.3.By suspending,demoting,and discharging Joseph Landry and by suspendingSherman Wilder because of their membership in and activities on behalf of theUnion, thereby discouraging membership in the Union,the Respondent has engagedin unfair labor practices within the meaning of Section 8(a) (1) and (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.The discharge of Sherman Wilder on January 9, 1964,was not violative ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case; I recommend that Gotham Industries,Inc., Fitchburg,Massachusetts,its officers,agents, successors,and assigns,shall be ordered to:1.Cease and desist from:(a)Discouraging membership in the Union,or any other labor organization of itsemployees, by suspending,demoting,or discharging employees or otherwise dis-criminating against them in regard to their hire and tenure of employment or anyterm or condition of employment.(b) Interrogating its employees concerning their membership in or activities onbehalf of the Union, or of any other labor organization.(c)Maintaining or enforcing a rule prohibiting employees,when they are on non-working time, from distributing literature on behalf of any labor organization innonworking areas of its plant.(d) In any other manner interfering with,restraining,or coercing its employees inthe exercise of the right to self-organization,to form labor organizations,to join orassist the above-named labor organization or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer Joseph Landry immediate and full reinstatement to his former or sub-stantially equivalent position without prejudice to his seniority or other rights orprivileges and make him and Sherman Wilder whole in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request,make available to the National Labor RelationsBoard or its agents, for examination and copying,all payroll records,social securitypayment records, timecards,personnel records and reports, and all other rec-ords necessary for the determination of the amount of backpay due under theseiecommendations.(c)Post at its plant in Fitchburg,Massachusetts,copies of the attached noticemarked"Appendix."15Copies of said notice, to be furnished by the Regional Di-rector for Region 1, shall,after being duly signed by the Respondent or its authorizedrepresentatives, be posted by Respondent immediately upon receipt thereof and main-tained by it for a period of 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonablesteps shall be taken to insure that said notices are not altered,defaced, or covered byany other material.(d)Notify the Regional Director for Region 1, in writing,within 20 days fromthe date of the receipt of this Decision,what steps it has taken to comply herewith.1613 In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"In the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words"a Decisionand Order."113,In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify said Regional Director, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith " 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further recommended that the complaint be dismissed insofar as it relates tothe discharge of Sherman Wilder.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Retail, Wholesale and DepartmentStore Union, AFL-CIO, or any other labor organization of our employees, bydiscriminating in regard to their hire or tenure of employment, or any term orcondition of employment.WE WILL NOT interrogate our employees concerning membership in or theiractivities on behalf of the above Union, or of any other labor organization.WE WILL NOT maintain or enforce any rule prohibiting our employees, duringnonworking time, from distributing literature in nonworking areas in support ofRetail,Wholesale and Department Store Union, AFL-CIO, or any other labororganization.WE WILL NOT in any other manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor organiza-tions to join or assist Retail, Wholesale and Department Store Union, AFL-CIO,or any other labor organization, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purposes of col-lective bargaining or mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL offer Joseph Landry immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make whole Joseph Landry and Sherman Wilder forany loss of pay suffered as a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming or re-mainingmembers of any labor organization.GOTHAM INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet,Boston,Massachusetts, Telephone No. 523-8100, if they have any questionconcerning this notice or compliance with its provisions.Harris Paint Company, a wholly-owned subsidiary of Bernz-0-Matic Corp.andTeamsters,Chauffeurs and Helpers LocalUnion No. 79, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica, Independent.Case No. 1,0-CA-2780.December 14, 1964DECISION AND ORDEROn July 21, 1964, Trial Examiner John F. Funke issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadnot engaged in unfair labor practices as alleged in the complaint, andrecommending that the complaint be dismissed in its entirety, as set150 NLRB No. 15.